UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEBASTIAN GOMEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-96-806)


Submitted:   January 18, 2001             Decided:   January 30, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Sebastian Gomez, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sebastian Gomez appeals the district court’s order denying his

motion to withdraw his guilty plea and habeas relief under 28

U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm the decision to deny Gomez’s motion to withdraw

his guilty plea on the reasoning of the district court.      United

States v. Gomez, No. CR-96-806 (D.S.C. filed Oct. 11, 2000; entered

Oct. 12, 2000).   To the extent that Gomez raised additional claims

sounding in habeas, we also rely on the reasoning of the district

court in denying a certificate of appealability as to those claims

and dismissing the appeal in relevant part.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                               DISMISSED IN PART; AFFIRMED IN PART




                                 2